DETAILED ACTION

Status of Claims
Claims 1, 3 – 5, 7 – 11, 13 – 15, & 17 – 20 were previously pending and subject to a non-final office action mailed 03/30/2021. Claims 1, 11, & 20 were amended in a reply filed 06/30/2021. Claims 1, 3 – 5, 7 – 11, 13 – 15, & 17 – 20 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/30/2021 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues, on pp. 11 – 12, with respect to the previous rejection under 35 USC 101, that the claims are not directed to an abstract idea because "The Office's characterization is an inadequate analysis that inappropriately discounts the other inventive aspects of the claims. For example, amended claim 1 recites “retrieving item information for each of the plurality of items from an inventory database,” “assigning a subset of the items to a batch, wherein the items are assigned to one or more batches based on the item information,” “transmitting, to a user device for display, the parameters of the transporting system via a workforce management system configured to assign each of the one or more batches to at least one available worker,” and 

Examiner respectfully disagrees. For example, The steps of "aggregating one or more orders comprising one or more quantities of a plurality of items,” “assigning a subset of the items to a batch, wherein the items are assigned to one or more batches based on the item information and based on a weight capacity and a volume capacity of each of one or more containers of a transporting system,” “determining one or more parameters of the transporting system for the one or more batches,” “determining at least one of location or orientation of the items in the transporting system based on the parameters,” “transmitting… the parameters,” “assign each of the one or more batches to at least one available worker,” “receiving… a first item identifier,” “transmitting, …in response to the first item identifier, at least one of the location or the orientation of the first item,” and “a subset of the items assigned to one or more batches is re-assigned to a new batch when any of the one or more batches includes an aggregate of items that exceeds the parameters of the transport system,” and “creating a quantity of batches exceeding a quantity of available workers by a predetermined factor,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people (including following rules or instructions), but for the recitation of generic computer components. Since a human is capable of aggregating orders then assigning them to a picker without the use of a computing system as a part of a commercial interaction (e.g., sales activities or behaviors; business relations), the claims recite an abstract idea under Step 2A Prong 1. The additional element of "retrieving item information for each of the plurality of items from an inventory database" is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application, and furthermore, has been found by the courts to be well-understood, routine, and conventional activity (See MPEP § 2106.05(d)(II), noting "Storing and retrieving information in memory").



Examiner respectfully disagrees, and notes that the steps in claim one could all be reasonably performed by a human in a business relation or while managing relationships between people (including following rules or instructions). For example, the function of aggregating the orders” by “creating a quantity of batches exceeding a quantity of available workers by a predetermined factor” is a step that a manager could, and would, perform in order to avoid a situation in which pickers are not being fully utilized when a batch is not ready for an available picker to retrieve. This step directly relates to “Managing Personal Behavior or Relationships or Interactions Between People,” as this step constitutes “following rules or instructions” for how a quantity of batches is created (see MPEP § 2106.04(a)(2)(II)).  Furthermore, the claims include instructions for how items are allocated into groupings, while the displayed “parameters of the transporting system” are instructions for a human picker to acquire certain items to be placed on a cart. As another example, the limitation “wherein a subset of the items assigned to one or more batches is re-assigned to a new batch when any of the one or more batches includes an aggregate of items that exceeds the parameters of the transport system” is an instruction that a human could, and would follow so that a cart is 

Applicant next argues, on pp. 13 – 14, that "the claims are also eligible under Step 2A Prong Two" because “the claims improve current systems at least by “aggregating the orders,” which includes “creating a quantity of batches exceeding a quantity of available workers by a predetermined factor.” Applicant’s claims address, among other things, an issue where existing solutions “control the retrieving tasks on a per-order basis” and “may not be utilizing the workers’ time and effort as much as they could” in consideration of “the numerosity of items and a typical size of a large warehouse” and by ““transmitting, to a user device for display, the parameters of the transporting system via a workforce management system configured to assign each of the one or more batches to at least one available worker.” See claim 1. This recitation addresses an issue where “workers in the existing solutions may not be aware of certain limitations in the overall system, where, for example, a conveyor belt may have [a] certain weight limit.” Specification at paragraph [0003].”

Examiner respectfully disagrees, as Applicant's invention is directed to an improvement to the abstract idea itself, rather than to an improvements to the functionality of a computing device or any other technology. For example, as cited from Enfish, "the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type-requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea." See Alice, 134 S. Ct. at 2355, 2357-59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but "on economic or 

Regarding Applicant’s remarks on pg. 14 that “The limitations recited in claim 1 cannot be considered merely in isolation as the Examiner did, but rather as a whole,” Examiner finds this argument unpersuasive, as the previous rejections did take into account all claim elements as a whole, as specifically noted in the rejections: “There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.”

Applicant next argues, on pg. 15 – 16, that " the claims are also eligible under Step 2B because the claimed limitations “are not well-understood, routine, conventional activity in the field.” 2019 Guidance at 56. Applicant submits that the present claims recite “a 
	
Examiner respectfully disagrees, and refers Applicant to the Response to Arguments in the final rejection mailed 8/25/20, in which this argument is fully addressed on pp. 6 - 7.

Applicant’s argument filed 06/30/2021, asserting that “Pundir does not disclose aggregating orders into batches based on the number of available workers, let alone aggregating orders by “creating a quantity of batches exceeding a quantity of available workers by a predetermined factor” as recited in amended independent claim 1,” have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 5, 7 – 11, 13 – 15, & 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “aggregating one or more orders comprising one or more quantities of a plurality of items,” “assigning a subset of the items to a batch, wherein the items are assigned to one or more batches based on the item information and based on a weight capacity and a volume capacity of each of one or more containers of a transporting system,” “determining one or more parameters of the transporting system for the one or more batches,” “determining at least one of location or orientation of the items in the 
	
2A Prong 1: The limitations of “aggregating one or more orders comprising one or more quantities of a plurality of items,” “assigning a subset of the items to a batch, wherein the items are assigned to one or more batches based on the item information and based on a weight capacity and a volume capacity of each of one or more containers of a transporting system,” “determining one or more parameters of the transporting system for the one or more batches,” “determining at least one of location or orientation of the items in the transporting system based on the parameters,” “transmitting… the parameters,” “assign each of the one or more batches to at least one available worker,” “receiving… a first item identifier,” “transmitting, …in response to the first item identifier, at least one of the location or the orientation of the first item,” and “a subset of the items assigned to one or more batches is re-assigned to a new batch when any of the one or more batches includes an aggregate of items that exceeds the parameters of the transport system,” and “creating a quantity of batches exceeding a quantity of available workers by a predetermined factor,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people (including following rules or instructions), but for the recitation of generic computer components.  That is, other than reciting a “memory,” “processor,” and “user device” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a business relation or while managing relationships between people. For example, but for the “workforce management system,” “memory,” “processor,” and “user device,” the functions in the context of this claim encompass a warehouse manager 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “workforce management system,” “memory,” “processor,” and “user device” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functions of “transmitting, to a user device… the parameters,” “receiving, from the user device, a first item identifier,” and “transmitting, to the user device… at least one of the location or the orientation of the first item,” are directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The additional elements of “items” and “transporting system” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of tracking / shipping, and likewise does not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “workforce management system,” “memory,” “processor,” and “user device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The extra-solution activities of “transmitting, to a user device… the parameters,” “receiving, from the user device, a first item identifier,” and “transmitting, to the user device… at least one of the location or the orientation of the first item” have been found by the courts to be well-understood, 

Dependent claims 3 – 5, 7 – 9, 11, 13 – 15, & 17 – 19 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “workers,” “item,” “container,” “transporting system,” and “automated transporting system” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of tracking / shipping, and likewise does not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity and devices, thus are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3 – 4, 7, 11, 13 – 14, 17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 20170217683 A1), in view of Rajkhowa et al. (US 20190325377 A1), in view of McSwiggam (US 20200394591 A1), in view of Liubyvyi (US 20190370724 A1).

As per claim 1, Lyon discloses a computer-implemented system for efficient distribution of orders based on system parameters, the system comprising: a memory storing instructions ([0059] – [0060], [0063]); and at least one processor ([0060] – [0061], [0065]) configured to execute the instructions for:

	• aggregating one or more orders comprising one or more quantities of a plurality of items (See Fig. 7 & [0066] – [0067], noting unfulfilled order data 720 which, as per at least [0097], [0110], & [0119], are aggregated items across a plurality of orders.);

	• retrieving item information for each of the plurality of items from an inventory database; (See [0082], noting identifying “factors relating to the items to be picked” for “the respective item identifications in an item data store," such as "the size of items to be picked, ...the weight of items to be picked and so forth," are used so that “orders may be grouped based on a determination that a particular pick platform is suitable for use in picking each of the items for the orders to be grouped.” Also see [0049], noting that item 

	• assigning a subset of the items to a batch, wherein the items are assigned to one or more batches based on the item information (Also see [0043] – [0044], noting that items grouped for each picking assignment are based on each pick cart’s “known configuration” and assigning items to a cart based on the size of items to be picked. Also see [0046], noting assigning items to a cart based on determining if the items are compatible with the cart with regards to “size, security, or other reasons.” Also see [0082], noting “determining picking assignments” which is “based on a determination that a particular pick platform is suitable for use in picking each of the items for the orders to be grouped. Factors considered in determining the suitability may include …the number of items to be picked, the weight of items to be picked and so forth.”)…

	• …and based on a weight capacity and a volume capacity of each of one or more containers of a transporting system (See [0043] and [0082], which describe assigning a grouping of items for a particular cart based on whether the “number of bins on the cart, the size of the bins on the cart, the arrangement of the bins on the cart, the size of the cart” and “maximum recommended load capacity” of the cart is suitable for the size, number, and weight of items to be picked. Thus, the capacity of the cart with regards to weight and volume capacity is used to determine a set of items assigned to that cart.);

	• determining one or more parameters of the transporting system for the one or more batches (See at least [0043], noting that “each pick cart 510 may have a known configuration, including for example, a number and size of bins, a number of shelves, a height between shelves, a shelf depth, a maximum recommended load capacity, and so forth…. stored in a cart profile data store accessible by a director computing device 540.” Examiner’s note: Picking cart capacities and configurations, including bin / shelf layouts, are interpreted as transporting system parameters. As per [0044], the director computing device 540 assigns items to be picked based on each specific cart and its parameters. Also see Fig. 8 & [0078], noting that the cart “mobile computing device can be associated 820 with a second pick cart based on an identifier associated with the second pick cart and pick instructions may be provided 830 for display on the mobile computing device based on a currently associated pick cart configuration,” and [0079], noting “identifying a configuration of the currently associated pick cart and determining the pick instructions based on the configuration.” Also see Fig. 9 & [0081] – [0082], noting determining cart configurations for each respective cart based on a stored “platform profile” for each cart. Also see Fig. 13, Step 1320, & [0113], noting “retrieving 1320 pick instructions for display on the mobile computing device based on a currently associated pick platform configuration.”);

	• determining at least one of location or orientation of the items in the transporting system based on the parameters of the transporting system (See Fig. 8 & [0078], noting determining “a currently associated pick cart configuration” based on the platform profile of the cart associated with the cart mobile device. Also see [0079], noting identifying a configuration of the currently associated pick cart and determining the pick instructions based on the configuration. Also see Fig. 13, Step 1320 & [0113], noting “retrieving 1320 pick instructions… based on a currently associated pick platform configuration” for a picking cart. Also see Fig. 9 & [0081] & [0084], as well as Fig. 10 & [0086], [0091] – [0093], noting determined orientation of the items in the cart based on the “platform profile” for the cart. As per [0082], “the platform profiles may be used in determining picking assignments.”);

	• transmitting, to a user device for display, the parameters of the transporting system via a workforce management system configured to assign each of the one or more batches to at least one available worker (See [0039] & [0045] – [0049], noting that “the director computing device 540” transmits pick instructions to the “mobile computing device” based on the configuration of the currently associated pick cart. Also see Fig. 8, Step 830 & [0078], noting that “pick instructions may be provided 830 for display on the mobile computing device based on a currently associated pick cart configuration.” Also see at least [0022], [0045] – [0047], noting that “the director computing device 540 can transmit pick instructions to the mobile computing device based on the configuration of the currently associated pick cart,” which, as shown in Fig. 9 & [0081] & [0084], as well as Fig. 10 & [0086], [0091] – [0093], displays the configuration placement parameters of the cart, bins, and placement instructions for items of the assigned batch for the cart. As per at least [0072], [0079], [0087], & [0119], pick lists are sent to on-duty pickers who complete each picking task, and are therefore at work (i.e. “available.”).). 

To the extent to which Lyon does not appear to explicitly disclose the following limitation, Rajkhowa teaches this element:

	• wherein a subset of the items assigned to one or more batches is re-assigned to a new batch when any of the one or more batches includes an aggregate of items that exceeds the parameters of the transport system (See [0035], which describes a process of assigning items to a first tote batch “until the tote value constraints are violated.” When tote constraints (i.e., parameters) are violated, items are then re-assigned to a batch for a subsequent tote or a previous tote. As per at least the abstract, [0009], & [0017], “tote value constraints can include constraints on carrying capacity, volume, size in a particular dimension, or weight capacity.” Also see [0027] noting that “the assigned order batch for each picker 105 should be less than or equal to the capacity of all of the totes 102 in the cart 104” when “deciding whether items from an additional order are added to an existing batch.” Also see [0033], noting reassigning an order that would exceed a picker’s totes to a batch of another picker “so that the tote 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reassigning items to a second batch when constraints are violated as in Rajkhowa in the item batch allocation of Lyon with the motivation to “efficiently allocate orders among all pickers,” as evidenced by Rajkhowa ([0016]).

Regarding the following limitation, Lyon, as stated above, discloses aggregating the orders, which, as per at least [0082] & [0084], are grouped and assigned to pickers as “picking assignments” (i.e., “batches”). To the extent to which Lyon does not appear to disclose the limitation,

	• aggregating the orders comprises creating a quantity of batches exceeding a quantity of available workers by a predetermined factor,

McSwiggam, in [0026], describes a process in which “work items 103” are aggregated and stored in a “work queue,” and that a list of “imminent work items 106” is created by releasing the “work items 103” to be worked on by available agents. The quantity of the “imminent work items the SWA 120 receives is dynamically determined” based on “the number of available agents.” In other words, the quantity of tasks which are “created” in the “imminent work items” list is dependent on the quantity of available workers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of McSwiggam in the item batch allocation of Lyon / Rajkhowa with the motivation to provide “a system and method capable of looking ahead into the work queue in order to optimize 

To the extent to which neither Lyon nor McSwiggam appears to explicitly disclose wherein the quantity of created batches (i.e., tasks for pickers), exceeds the number of available workers, Liubyvyi, in [0050] – [0052], teaches an “L2 (task surplus)” environment in which an assignment delay is used to increase the number of tasks compared with the number of available workers to maintain a task surplus condition “e.g., greater than 3 choices available, greater than 7 choices available, greater than 20 choices available, etc,” in order to maintain a state in which the quantity of created tasks exceeds the number of available works by a predetermined factor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Liubyvyi in the item batch allocation of Lyon / Rajkhowa / McSwiggam with the motivation to provide a level of agent shortage that will yield peak performance, as evidenced by Liubyvyi ([0050]).

As per claim 11, see the relevant rejection of claim 1. Additionally, Lyon discloses a computer-implemented method ([0056], [0061], & [0111]) for efficient distribution of orders based on system parameters.

As per claims 3 & 13, Lyon / Rajkhowa / McSwiggam / Liubyvyi discloses the limitations of claims 1 & 11. Lyon further discloses: 

	• wherein assigning the subset of the items to the batch comprises assigning a first item to the batch based on at least one of location of the first item, dimensions of the first item, and a combined weight of the subset of the items (See at least [0082], noting that “the platform profiles may be used in determining picking assignments… orders may be grouped based on a determination that a particular pick platform is suitable for use in picking each of the items for the orders to be grouped. Factors 

As per claims 4 & 14, Lyon / Rajkhowa / McSwiggam / Liubyvyi discloses the limitations of claims 1 & 11. Lyon further discloses wherein the parameters comprise at least one of: 

	• a type of a container included in the transporting system (see [0082], noting that the size (e.g., a small type of bin, medium-sized type bin, etc.) of the bins on the cart determines picking assignments for that cart.);

	• a number of the container included in the transporting system ([0082] “Factors considered in determining the suitability may include the number of bins on the cart.”); 

	• a carrying capacity of the transporting system (See at least [0082], noting that “the platform profiles may be used in determining picking assignments… orders may be grouped based on a determination that a particular pick platform is suitable for use in picking each of the items for the orders to be grouped. Factors considered in determining the suitability may the size (e.g., dimensions) of each item and the weight of the multiple items to be picked in the batch. Also See [0043], noting that items grouped for each picking assignment are based on each pick cart’s “known configuration, including for example, … a maximum recommended load capacity.”).

As per claims 7 & 17, Lyon / Rajkhowa / McSwiggam / Liubyvyi discloses all of the limitations of claims 1 & 11. Lyon further discloses: 

	• assigning a portion of the subset of the items to a first container, wherein the subset of the items is assigned to one or more containers based on the weight capacity and the volume capacity (See [0043] and [0082], which describe assigning a grouping 

As per claim 20, Lyon discloses a computer-implemented system for efficient distribution of orders based on system parameters, the system comprising: a memory storing instructions ([0059] – [0060], [0063]); and at least one processor ([0060] – [0061], [0065]) configured to execute the instructions for: 

	• aggregating one or more orders comprising one or more quantities of a plurality of items (See Fig. 7 & [0066] – [0067], noting unfulfilled order data which, as per at least [0097], [0110], & [0119], are aggregated items across a plurality of orders.);

	• retrieving item information for each of the plurality of items from an inventory database; assigning a first subset of the items to a first batch, wherein the items are assigned to one or more batches based on item information (See [0082], noting that stored "factors relating to the items to be picked may be associated with the respective item identifications in an item data store," such as "the size of items to be picked, ...the weight of items to be picked and so forth," are used so that “orders may be grouped based on a determination that a particular pick platform is suitable for use in picking each of the items for the orders to be grouped.” Also see [0049], noting that item information for each of the plurality of items, such as shelf location, fragility, weight, security clearance level required, in order to group orders into a batch for each suitable picker. Also see [0093] - [0094], which discloses that various item-specific information, such as item-specific photographs retrieved over a network, is sent to each picking-cart device to show the picker details of a batch to be picked. The item-specific information is retrieved, as per [0060], from “data store 620 for storing orders, warehouse inventory.” Also see [0023] & [0054], noting processing inventory, which, as per [0030], comprises “inventory systems,” using data stores and databases as per at least [0060], 

	• determining one or more parameters of a transporting system for the first batch (See at least [0043], noting that “Each pick cart 510 may have a known configuration, including for example, a number and size of bins, a number of shelves, a height between shelves, a shelf depth, a maximum recommended load capacity, and so forth…. stored in a cart profile data store accessible by a director computing device 540.” As per [0044], the director computing device 540 assigns items to be picked based on each specific cart and its parameters. Also see Fig. 8 & [0078], noting that the cart “mobile computing device can be associated 820 with a second pick cart based on an identifier associated with the second pick cart and pick instructions may be provided 830 for display on the mobile computing device based on a currently associated pick cart configuration,” and [0079], noting “identifying a configuration of the currently associated pick cart and determining the pick instructions based on the configuration.” Also see Fig. 9 & [0081] – [0082], noting determining cart configurations for each respective cart based on a stored “platform profile” for each cart. Also see Fig. 13, Step 1320, & [0113], noting “retrieving 1320 pick instructions for display on the mobile computing device based on a currently associated pick platform configuration.”);

To the extent to which Lyon does not appear to explicitly disclose the following limitation, Rajkhowa teaches this element:

	• determining whether the items assigned to any of the one or more batches exceeds a weiqht capacity or volume capacity of the transportinq system, and re-assiqninq one or more items to a new batch when the weight capacity or volume capacity are exceeded (See [0035], which describes a process of assigning items to a first tote batch “until the tote value constraints are violated.” When tote constraints (i.e., 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reassigning items to a second batch when constraints are violated as in Rajkhowa in the item batch allocation of Lyon / Pundir with the motivation to “efficiently allocate orders among all pickers,” as evidenced by Rajkhowa ([0016]).

Lyon further discloses:

	• determining at least one of location or orientation of the first set of items in the transporting system based on the parameters of the transporting system (See Fig. 8 & [0078], noting determining “a currently associated pick cart configuration” based on the platform profile of the cart associated with the cart mobile device. Also see [0079], noting identifying a configuration of the currently associated pick cart and determining the pick instructions based on the configuration. Also see Fig. 13, Step 1320 & [0113], noting “retrieving 1320 pick instructions… based on a currently associated pick platform configuration” for a picking cart. Also see Fig. 9 & [0081] & [0084], as well as Fig. 10 & [0086], [0091] – [0093], noting determined orientation of the items in the cart based on 
	
	• transmitting, to a user device for display, the parameters of the transporting system via a workforce management system configured to assign each of the one or more batches to at least one available worker (See [0039] & [0045] – [0049], noting that “the director computing device 540” transmits pick instructions to the “mobile computing device” based on the configuration of the currently associated pick cart. Also see Fig. 8, Step 830 & [0078], noting that “pick instructions may be provided 830 for display on the mobile computing device based on a currently associated pick cart configuration.” Also see at least [0022], [0045] – [0047], noting that “the director computing device 540 can transmit pick instructions to the mobile computing device based on the configuration of the currently associated pick cart,” which, as shown in Fig. 9 & [0081] & [0084], as well as Fig. 10 & [0086], [0091] – [0093], displays the configuration placement parameters of the cart, bins, and placement instructions for items of the assigned batch for the cart. As per at least [0072], [0079], [0087], & [0119], pick lists are sent to on-duty pickers who complete each picking task, and are therefore at work (i.e. “available.”).);

	• receiving, from the user device, a first item identifier associated with a first item among the first subset of items; and transmitting, to the user device for display in response to the first item identifier, at least one of the location or the orientation of the first item as placed in the transporting system (See at least [0093] & [0106], noting that items have associated item numbers, and the picker scans an identifier from a barcode on items such as blueberries and after scanning the identifier, as per at least [0092] & [0120], “the boxes highlighted for putting items may vary as picking progresses… when a first item is scanned or otherwise identified to be picked for putting in the bins, boxes corresponding to bins into which the item is to be placed may be highlighted.”). 

Regarding the following limitation, Lyon, as stated above, discloses aggregating the orders, which, as per at least [0082] & [0084], are grouped and assigned to pickers as 

	• wherein aggregating the orders comprises creating a quantity of batches exceeding a quantity of available workers by a predetermined factor,

McSwiggam, in [0026], describes a process in which “work items 103” are aggregated and stored in a “work queue,” and that a list of “imminent work items 106” is created by releasing the “work items 103” to be worked on by available agents. The quantity of the “imminent work items the SWA 120 receives is dynamically determined” based on “the number of available agents.” In other words, the quantity of tasks which are “created” in the “imminent work items” list is dependent on the quantity of available workers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of McSwiggam in the item batch allocation of Lyon / Rajkhowa with the motivation to provide “a system and method capable of looking ahead into the work queue in order to optimize assignment of work items to agents while also optimizing the utilization of agents,” as evidenced by Rajkhowa ([0006]).

To the extent to which neither Lyon nor McSwiggam appears to explicitly disclose wherein the quantity of created batches (i.e., tasks for pickers), exceeds the number of available workers, Liubyvyi, in [0050] – [0052], teaches an “L2 (task surplus)” environment in which an assignment delay is used to increase the number of tasks compared with the number of available workers to maintain a task surplus condition “e.g., greater than 3 choices available, greater than 7 choices available, greater than 20 choices available, etc,” in order to maintain a state in which the quantity of created tasks exceeds the number of available works by a predetermined factor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Liubyvyi in the .

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon / Rajkhowa / McSwiggam / Liubyvyi, in further view of Meulenberg et al. (US 20150262115 A1).

As per claims 5 & 15, Lyon / Rajkhowa / McSwiggam / Liubyvyi discloses all of the limitations of claims 1 & 11. Regarding the following limitation, Lyon, in [0043] & [0082], discloses determining picking assignments by taking into account the weight of the multiple items to be picked in the batch and each pick cart’s “maximum recommended load capacity” to determine cart suitability, which highly suggests, but does not explicitly disclose, however Meulenberg does:

	• a combined weight of the subset of the items is less than a carrying capacity of the transporting system (See at least [0030] & [0035], noting determining that “the total weight of items… is within a maximum weight threshold for the tray.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “cart” of Lyon, for the “tray” of Meulenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Meulenberg in the invention of Lyon / Rajkhowa / McSwiggam / Liubyvyi would predictably and advantageously confirm that the cart “will be able to support the total weight,” as evidenced by Meulenberg ([0035]). 

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon / Rajkhowa / McSwiggam / Liubyvyi, in further view of Spremulli (US 20130173417 A1).

As per claims 8 & 18, Lyon / Rajkhowa / McSwiggam / Liubyvyi discloses all of the limitations of claims 7 and 17. Regarding the limitation,

	• a total weight or a total volume of the portion of the subset of the items assigned to the first container is less than the weight capacity or the volume capacity of the first container by a predetermined ratio,

Lyon, in [0043] & [0082], discloses assigning a batch of items to a picking cart by taking into account the weight of the multiple items to be picked in the batch and each pick cart’s “maximum recommended load capacity.” 

To the extent to which Lyon does not appear to explicitly disclose wherein a total weight or a total volume of the portion of the subset of the items assigned to the first container is less than the weight capacity and the volume capacity of the first container by a predetermined ratio, Spremulli teaches this in [0014], which describes a method for setting a threshold “cutoff” for determining a maximum load of items for a container. “Such a cutoff may be expressed… as a percentage of the total weight/volume capacity, or as both (e.g., a number for weight and a percentage for volume, or vice versa). For example, it may be desirable to use a cutoff of 0.5 pounds for weight and 10% for volume. In such an example, it would be determined at block 20 that there is capacity remaining only if the remaining weight capacity at least 0.5 pounds and if the remaining volume is at least 10% of the total volume of the shipping container. Any combination of types of cutoffs (zero, number, percentage) and cutoff values may be used for the weight and volume cutoffs.” 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Spremulli in the invention of Lyon / . 

Claims 9 – 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon / Rajkhowa / McSwiggam / Liubyvyi, in further view of Khasis (US 20190347614 A1).

As per claim 9, Lyon / Rajkhowa / McSwiggam / Liubyvyi discloses all of the limitations of claim 1. Regarding the following limitation, Lyon, in [0082], discloses grouping items into batches for picking cart assignments, and in [0102], discloses that carousels, vertical lift modules (VLM), robots, and the like may be used as intermediary devices to transport picked items, which highly suggests, but does not explicitly disclose, however Khasis does:

	• the instructions further comprise transferring the {items} from a first location to a second location using an automated transporting system (See [0063], noting that “unmanned aerial vehicles (UAV)” are used to transport items from one location to another.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “batches” of Lyon, for the “items” of Khasis. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Khasis in the invention of Lyon / Rajkhowa / McSwiggam / Liubyvyi would predictably and advantageously “fully 

As per claim 10, Lyon / Rajkhowa / McSwiggam / Liubyvyi / Khasis discloses all of the limitations of claim 9. Regarding the following limitation, Lyon discloses: 

	• assigning the subset of the items to the batch is based on a {load capacity} of the transporting system (See [0043] & [0082], noting assigning a group of items to a picking cart by taking into account the weight of the multiple items to be picked in the batch and each pick cart’s “maximum recommended load capacity {emphasis added}.” 

To the extent to which Lyon does not appear to explicitly disclose wherein a load capacity of a transporting system includes a weight capacity of the automated transporting system, Khasis teaches that a load capacity of an automated system, such as an unmanned drone, is used to determine operating constraints for controlling, materials handling operations in at least [0062] & [0065], noting that vehicle constraints include load capacity. As per [0063] & FIG. 10, “a table of operational constraints corresponding to an operation unit, according to at least one embodiment. Operation unit D 1000 may correspond to vehicle types, and may comprise assets, e.g., light or heavy capacity forklift, marine ship and manned or unmanned aerial vehicles (UAV), belonging to a company or fleet…Table 1002 may list all known operational constraints belonging to a particular asset or element, such as … maximum weight.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Khasis in the invention of Lyon / Rajkhowa / McSwiggam / Liubyvyi / Khasis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Khasis in the invention of Lyon / Rajkhowa / McSwiggam / Liubyvyi / 

As per claim 19, see the above relevant rejections of claims 9 & 10, which recite substantially similar limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tian et al. (US 8401975 B1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628  

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628